Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered October 21,1994, convicting defendant, upon her plea of guilty, of burglary in the second degree, and sentencing her, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant’s challenge to the factual sufficiency of the plea allocution is unpreserved for appellate review (see, People v Toxey, 86 NY2d 725; People v Lopez, 71 NY2d 662), and without merit. Defendant’s statements at the time of the plea, either standing alone or taken in the context of statements by the prosecutor, did not cast doubt on the voluntariness of the plea. Concur—Sullivan, J. P., Milonas, Wallach and Mazzarelli, JJ.